department of the treasury internal_revenue_service washington d c date --------------- number release date conex-116405-19 uil -------------------------------------- ------------------------------- ------------------------ --------------------------- dear i am writing in response to your letter dated date addressed to senator johnny isakson and senator david a perdue the senators forwarded your letter to this office for response the internal revenue service’s mission is to provide taxpayers with top quality service by helping them understand and meet their tax responsibilities and by applying the tax law with integrity and fairness its current education and compliance efforts in the area of charitable deductions for conservation easements are being undertaken in furtherance of this mission keeping in mind and giving full effect to the purpose of the conservation_easement deduction statute enacted by congress the irs encourages conservation contributions by assisting taxpayers in understanding what they need to do to contribute a deductible easement a detailed and lengthy conservation_easement audit techniques guide designed for use by irs examiners and irs appraisers is available to taxpayers at www irs gov pub irs- utl conservation_easement pdf in addition chief_counsel attorneys frequently participate as presenters in conferences and webinars organized by land trusts and professional appraiser organizations and the irs welcomes comments and suggestions with input from appraisers and appraisal organizations the irs and treasury finalized regulations that provide a new definition of qualified_appraiser and qualified_appraisal see sec_1_170a-17 published date effective for contributions on and after date conex-116405-19 your letter accurately notes that the irs believes that significant abuse of the conservation_easement deduction continues to exist particularly overvaluation of easements overvaluations pose a vexing and persistent problem which the irs addresses in sec_1_170a-17 and in the syndicated conservation_easement listing notice notice_2017_10 the irs has made overvalued easements an enforcement priority irs examiners are trained to look for overvaluation indicators which are nearly always the primary reason for commencing a conservation_easement deduction audit easement donors who rely on appraisers with extensive professional qualifications and experience may in good_faith believe that the appraisals they prepare contain correct conclusions of value and comport with statutory and regulatory requirements at times however the reliance is misplaced when appraisals look too good to be true taxpayers who rely on them are taking a risk i hope this information is helpful please contact identification_number discuss further if you have additional questions or would like to -------------------- -------------------- ------------------ at sincerely ____________________ michael j desmond chief_counsel internal_revenue_service cc senator johnny isakson senator david a perdue
